Case 6:19-cv-00059-RWS Document 42 Filed 11/06/19 Page 1 of 2 PageID #: 474



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

                                                  §
 LONE STAR TECHNOLOGICAL                          §
 INNOVATIONS, LLC,                                §
                                                  §      Civil Action No. 6:19-CV-00059-RWS
                Plaintiff,                        §
                                                  §      LEAD CASE
         v.                                       §
                                                  §
 ASUSTEK COMPUTER INC.,                           §
                                                  §
                Defendant.                        §       JURY TRIAL DEMANDED
                                                  §
                                                  §
                                                  §
                                                  §

        PLAINTIFF’S NOTICE OF SERVICE OF P.R. 3-1 AND 3-2 DISCLOSURES
        Notice is hereby given that Lone Star Technological Innovations, LLC (“Lone Star”),

Plaintiff in the above-entitled and numbered civil action, served its P.R. 3-1 and 3-2 Disclosures

on all Defendants ASUSTek Computer, Inc. and Barco N.V. via electronic mail on November 6,

2019.



Dated: November 6, 2019                               Respectfully submitted,

                                                 By: /s/ John D. Saba
                                                    William M. Parrish
                                                    Lead Attorney
                                                    Texas State Bar No. 15540325
                                                    Minghui Yang
                                                    Texas State Bar No. 24091486
                                                    HARDY PARRISH YANG, LLC
                                                    Spicewood Business Center
                                                    4412 Spicewood Springs Rd.
                                                    Suite 202
                                                    Austin, Texas 78759
                                                    (512) 520-9407
Case 6:19-cv-00059-RWS Document 42 Filed 11/06/19 Page 2 of 2 PageID #: 475



                                                         bparrish@hpylegal.com
                                                         myang@hpylegal.com


                                                         John D. Saba Jr.
                                                         Texas State Bar No. 24037415
                                                         WITTLIFF | CUTTER PLLC
                                                         1803 West Avenue
                                                         Austin, Texas 78701
                                                         (512) 960-4438 (Phone)
                                                         (512) 960-4869 (Fax)
                                                         john@wittliffcutter.com

                                                         John Lee (admitted to E.D. Texas)
                                                         California Bar No. 229911
                                                         BANIE & ISHIMOTO LLP
                                                         3705 Haven Ave. #137
                                                         Menlo Park, CA 94025
                                                         (650) 241-2771
                                                         (650) 241-2770 (Fax)
                                                         jlee@banishlaw.com

                                                         Counsel for Plaintiff
                                                         LONE STAR TECHNOLOGICAL
                                                         INNOVATIONS, LLC




                                 CERTIFICATE OF SERVICE

       I hereby certify that on November 6, 2019, I electronically filed the foregoing Notice

with the Clerk of the Court using the CM/ECF system which will send notification of such

filing via electronic mail to all counsel of record.


                                                        /s/ John D. Saba
                                                       John D. Saba, Jr.




                                                  2
